Citation Nr: 1729093	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hand tremors.

3.  Entitlement to service connection for broken teeth.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from August 1978 to November 1978 as well as subsequent service in the Alabama National Guard until April 1992.  The appellant has been determined to qualify for status as a Veteran.  Notably, he was service-connected for a scar of the left temporal region based on an in-service accident during his National Guard service.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

With respect to the Veteran's dental claim, it is unclear whether he may be seeking entitlement to VA outpatient dental treatment.  The United States Court of Appeals for Veterans Claims (Court) specifically has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  His present claim has been treated by the agency of original jurisdiction (AOJ) as a straightforward claim for service connection and compensation.  The issue of entitlement to outpatient dental treatment has not been adjudicated by VA, and is not currently in appellate status.  As such, the Board finds that if the Veteran intended to file a claim for dental treatment, then he should file such a claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system.

The issue of entitlement to service connection for broken teeth is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  Migraine headaches did not manifest in any period of ACDUTRA or National Guard duty.  Headaches are not associated with (causation or aggravation) service connected disease or injury.

2.  Hand tremors are not currently manifest and did not manifest at any point during the appeal period.


CONCLUSIONS OF LAW

1.  Migraine headaches was not incurred in or aggravated by ACDUTRA or National Guard duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2. Hand tremors were not incurred in or aggravated by ACDUTRA or National Guard Duty.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3. Migraine headaches are not proximately due to the result of or aggravated by service connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for migraine headaches and hand tremors. 

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in January 2011, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records. 

As will be discussed below, the Board is remanding the Veteran's claim of service connection for broken teeth for outstanding service dental treatment records from Fort Benning, Georgia dated from 1979.  However, the record does not suggest, nor has the Veteran contended, that these outstanding records have any significance or otherwise affect his migraine headaches and hand tremors claims.  Therefore, the Board finds that the migraine headaches and hand tremors claims may be decided herein despite the absence of the aforementioned service dental treatment records. 

The Veteran was provided a VA examination in September 2011.  The report of the examination reflects that the examiner provided an examination of the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Service connection for migraine headaches

The Veteran contends that he has migraine headaches that are related to his ACDUTRA, in particular a motor vehicle accident in 1981 wherein the vehicle he was a passenger in rode under hanging branches and one of the branches struck him on the left side of his head.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

The Board notes that the Veteran has not claimed that his disabilities on appeal are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not for consideration.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With respect to a current disability, the medical evidence of record documents diagnoses of migraine headaches.  See, e.g., the September 2011 VA examination report.  

With regard to in-service disease or injury, the Board notes that the Veteran's service treatment records are absent complaints of or treatment for headaches.  However, as discussed above, the Veteran contends that his migraine headaches are related to a motor vehicle accident in 1981 during ACDUTRA wherein his head hit a tree branch.  Pertinently, a service treatment record dated July 1981 documents the reported accident, specifically noting that the Veteran was a passenger in a motor vehicle and when the vehicle passed under overhanging branches, one of the limbs struck the Veteran on the left side of his head.  

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's migraine headaches are related to his service.  

Specifically, the Veteran was provided a VA examination in September 2011.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with migraine headaches and concluded that it is less likely than not that the Veteran's current migraine headaches are related to his service, to include the aforementioned in-service injury to his head.  The VA examiner's rationale for her conclusion was based on her finding of no abnormalities of the skull or brain or other symptoms such as headaches that are consistent with a traumatic brain injury.  Indeed, the Board notes that a brain CT scan dated June 2003 revealed a normal impression and there are no medical findings to the contrary.    

The September 2011 VA examination report was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with migraine headaches for many years after the Veteran's service.  The examiner also discussed the Veteran's in-service injury in the examination report and determined that the injury is less likely as not related to the current migraine headaches.  

The Board notes that in a January 2011 statement, J.H., M.D., a private physician, noted the Veteran's injury to his head in July 1981 and since then, the Veteran has suffered from headaches "quite frequently."  Dr. J.H. then opined that the Veteran's head injury sustained in July 1981 contributed to the Veteran's current headaches as the Veteran did not have any history of headaches prior to the injury.
  
The Board finds the opinion rendered by Dr. J.H. is of limited probative value and is outweighed by the VA examination report which indicates that the Veteran's current migraine headaches are not related to his service to include the head injury in July 1981.  Specifically, the Board notes that following the Veteran's head injury in July 1981, he had examinations which did not reveal migraine headaches.  In this regard, service examinations dated August 1982 and April 1988 revealed normal neurological examinations and no findings of migraine headaches.  Also, the Veteran denied experiencing headaches on the April 1988 Report of Medical History.  Moreover, the Veteran reported in a private treatment record from East Alabama Medical Center dated June 2003 that he has had migraine headaches for the past 13 years.  Notably, the report of the onset of migraine headaches being in 1990 as well as the normal separation examinations in April 1982 and April 1988 and denial of headaches in April 1988 were not considered by Dr. J.H.  On the contrary, as discussed above, the VA examiner noted review of the Veteran's claims folder, which included evidence of the July 1981 injury as well as the relevant service treatment records and postservice records previously discussed.  In light of the foregoing, the Board finds that the September 2011 opinion by Dr. J.H. is outweighed in probative value by the VA examination report.  

The Board further notes in the June 2017 Informal Hearing Presentation (IHP), the Veteran's representative reported that the VA examiner should have considered the Veteran's mastoiditis which was diagnosed in December 2007 as related to the July 1981 injury.  However, the examiner reported that there were no symptoms consistent with a traumatic brain injury or other abnormalities of the skull or brain which are consistent with a traumatic brain injury.  Therefore, while not specifically addressing the Veteran's mastoiditis, the VA examiner indicated that any complications of the in-service injury other than the service-connected scar which would include mastoiditis are not related to the July 1981 injury.    
In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

To the extent the Veteran contends that his migraine headaches are related to ACDUTRA or other National Guard duty, he is competent to report that he had a diagnosis of migraine headaches (as that is documented in the record).  He is also competent to report that he had had symptoms since service.  However, the record does not document any findings of symptoms associated with migraine headaches until 2003 which is many years following the Veteran's discharge from National Guard duty.  Further, the Veteran's service examinations from April 1982 and April 1988 revealed normal findings with regard to headaches.  Also, as discussed above, he denied experiencing headaches on the April 1988 Report of Medical History and also reported in a 2003 private treatment record that his migraine headaches began only 13 years ago.  The appellant is not a consistent historian.  As such, while the Board has considered the lay assertions of the Veteran, the Board does not find them sufficient to outweigh the VA opinion of record which as discussed above, was based on thorough examination of the Veteran and consideration of his medical history.  Moreover, the lay evidence is inconsistent with the denial of symptoms associated with migraine headaches until 2003.  Stated differently, the normal service examinations and the Veteran's denial of symptoms as well as his previous report of the onset of his migraine headaches are far more probative and credible than the current lay assertions in this case.
  
In short, the credible and probative evidence establishes that the Veteran's migraine headaches were not manifest during ACDUTRA or any other period of Federal duty.  In addition, there is no reliable evidence linking the remote onset to ACDUTRA or other period of National Guard duty.  

Furthermore, the record establishes that there is no relationship between the headaches and the service connected disease or injury.  38 C.F.R. § 3.310.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for migraine headaches.  The benefit sought on appeal is therefore denied.  

Service connection for hand tremors

The Veteran contends that he has hand tremors that are related to his recognized servous, in particular a motor vehicle accident in 1981 wherein the vehicle he was a passenger in rode under hanging branches and one of the branches struck him on the left side of his head.  The evidence of record, however, establishes that the Veteran does not have a current disability manifested by hand tremors.

In September 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed hand tremors.  The examiner considered the Veteran's July 1981 head injury.  After examination of the Veteran, the VA examiner concluded that the Veteran's tremors were not evidenced.  Further, EMG/NCV studies were normal for the upper and lower extremities.  Also, MRI and skull X-rays are normal.  Additionally, EMG testing dated October 2011 revealed normal findings.  See private treatment record from J.E., M.D. dated October 2011.

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a current disability manifested by hand tremors. In this regard, the Board finds it highly probative that the VA examiner opined that the Veteran's was normal based upon an examination and imaging studies and provided a thorough rationale in support of his conclusion. 

The Board has considered the Veteran's statements that he has a hand tremors.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  However, competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he experiences through the senses, the lay evidence is lacking in detail to support the conclusion that there is a current disability manifested by hand tremors.  The Veteran's lay assertions are therefore afforded less probative weight, and less credibility than the VA examination report. 

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not have a disability manifested by hand tremors.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no disability that resulted from a disease or injury. 

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for hand tremors under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for hand tremors is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for broken teeth, he contends that suffered impairment of his teeth in 1979 during his service at Fort Benning, Georgia.  See the Veteran's claim for VA benefits dated December 2010; see also the Veteran's notice of disagreement dated November 2011.  A review of the record reveals that no dental treatment records from Fort Benning that are dated from 1979 have been associated with the claims folder.  Further, while the RO requested all available service treatment records, the Veteran was not notified pursuant to 38 C.F.R. § 3.159(e)(1) as to the unavailability of the dental treatment records from Fort Benning from 1979.  Therefore, the Board finds that on remand, the Veteran's outstanding dental treatment records from Fort Benning should be obtained and associated with the claims folder.      

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding dental treatment records dated 1979 from Fort Benning, Georgia.  

If any service treatment records are unavailable, notify the Veteran of such and of alternate sources of evidence that can supplement the available records.  

2. Thereafter, review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.   If the benefit sought remains denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


